CV6-223.SEGURA. DRAFT                                               



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00223-CV







Xavier Segura, Appellant



v.



Laura Fowler, Patrick Hopkins and Fred I. Cox, Jr., Appellees







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT


NO. 95-09467, HONORABLE HUME COFER, JUDGE PRESIDING







PER CURIAM



	Appellant Xavier Segura seeks to appeal the trial court's judgment signed January 17,
1996, in favor of appellees Laura Fowler, Patrick Hopkins, and Fred I. Cox, Jr.  Appellant filed a motion
for new trial on February 15, 1996, which was overruled by the trial court on March 26, 1996.  Appellant's
deadline for filing a cost bond or affidavit of inability to pay costs of appeal was April 16, 1996.  

	On April 24, 1996, appellant filed timely a motion to extend time to file an affidavit of
inability to pay costs with this Court.  By his motion, appellant contended that he filed an affidavit of inability
to pay costs with the trial court on April 24, 1996.  Appellant included a copy of an affidavit of inability with
his motion for extension of time.  Appellant asked the Court for an extension of time to perfect the appeal
until April 26, 1996.  This Court granted appellant's motion to extend time to file his affidavit of inability to
pay costs.  

	The Clerk of this Court by letter asked appellant to supplement the motion for extension
of time with a file-marked copy of the affidavit of inability filed with the trial court and an amended
certificate of service showing the names and addresses of opposing counsel pursuant to Texas Rule of
Appellate Procedure 4(g) by May 6, 1996.  Appellant did not supplement his motion to extend time to file
his affidavit of inability to pay costs.  

	The transcript in this case was due to be filed in this Court on May 16, 1996.  It is
appellant's duty to see to it that the transcript is timely filed with the clerk of the court of appeals.  Tex. R.
App. P. 50(d).  A court cannot accept the record after the time for filing both the record and a motion for
extension of time have expired.  Texas Instruments Inc. v. Teletron Management, Inc., 877 S.W.2d
276, 278 (Tex. 1994).  Failure to file the transcript within the time allowed shall be grounds for dismissing
the appeal.  Tex. R. App. P. 54.  

	On January 10, 1997, the Clerk of this Court sent a letter to appellant informing him that
the time for filing the transcript had long passed.  Additionally, the letter notified appellant that he must show
this Court grounds for continuing the appeal or the appeal would be dismissed.  Tex. R. App. P. 60(a)(2). 
The time has passed for appellant to respond.  The appeal is dismissed.


Before Justices Powers, Aboussie and Jones

Appeal Dismissed

Filed:   February 6, 1997

Do Not Publish